DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections

Claims 18-20 are objected to because of the following informalities:  Claims 18-20, each depends on claim 9, which recites “a non-volatile storage medium”. Therefore, limitation “the storage medium” recited in claims 18-20 should be changed to – the non-volatile storage medium-- Appropriate correction is required.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al. (US 20170164069) in view of Ellis et al. (US 20070157281) and further in view of May, Jr. et al. (US 20110246621).
Note: all documents that are directly or indirectly incorporated by references in their entirety in Ellis (see paragraphs 0056, 0131, 0167, 0169) are treated as part of the specification of Drummond (see for example, MPEP 2163.07 b).
	Similarly, all documents that are directly or indirectly incorporated by reference in in May (paragraphs 0001-0018) and are treated as part of the specification of May.

Regarding claim 1, Oh discloses a method for playing a plurality of videos, comprising: 
 	creating a sliding window with a preset pieces according to a first to-be-played video in the plurality of videos, wherein the sliding window comprises the first to-be-played video and a preset number of second to-be-played videos (creating a sliding window with a preset pieces according to a first to be played video of first piece in the plurality of videos, wherein the sliding window comprises piece of the first to be played pieces and a preset number of second to be played pieces – see include, but not limited to, figures 3, 5, 9, paragraphs 0009, 0010, 0021-0022); 

 	 playing one of the second to-be-played videos by calling a video player interface corresponding to the second to-be-played video in the sliding window, wherein the sliding window moves as the currently playing video progresses, so as to position a next video in the sliding window and preload the next video as a new second to- be-played video (playing the second to be played pieces by calling a video player interface corresponding to second to be played piece in the sliding video from other peer, wherein the sliding window movies as a currently playing video progresses though pieces of live video so as to position a next piece in the sliding window and downloading the next video as a new second-to be played piece from other peers – see include, but not limited to, figure 4, paragraphs 0077-0081, 0088, 0096).  
	Oh does not explicitly disclose playing one of the second to-be-played videos by calling a video player interface corresponding to the second to-be-played video in response to the currently playing video being switched to the second to-be-played video.
	Ellis discloses second to-be- played videos are preloaded by other video players; and playing one of the second to-be-played videos by calling a video player interface corresponding to the second to-be-played video in sliding window in response to currently playing video being switched to the second to-be-played video, wherein the sliding window moves as the currently playing video progresses, so as to position a next video in the sliding window and preload the next video as a new second to- be-played video (second to be played video segments are preloaded by other video players in other devices and playing the second to be played video segments by calling a video interface corresponding to the second to be played video segment in playback sequence in response to currently playing video being switched from to the second segment/next segment wherein the playback sequence moves as the currently playing video processes so as to position a next video segment in the playback sequence and preload the next video as a new second/next to be played back video segment – see include, but not limited to, Ellis: paragraphs 0173-0175).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh with the teaching including playing second to-be-played video in response to the currently playing video being switched to the second to-be-played video as taught by Ellis in order to yield predictable result of sharing burden of recording program and/or provide a sequential playback of segments of selected program later (paragraphs 0172, 0175).
	Although Oh discloses preset pieces in sliding window and if a time machine available time is 5 minute (see paragraphs 0021, 0079, 0083), Oh does not explicitly disclose preset pieces comprises a preset length.
	May discloses creating a sliding window with a preset length according to a first to-be-played video in the plurality of videos, wherein the sliding window comprises the first to-be-played video and a preset number of second to-be-played videos (sliding window/playlist with a preset length such as minimum duration for playlist – see include, but not limited to, paragraphs 0212, 0231-0232).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Oh in view of Ellis with the teaching of preset length as taught by May in order to yield predictable result of reducing the amount of polling or pulling by the client or avoiding stalls in playback at client device (paragraphs 0213-0214).
 
Regarding claim 2, Oh in view of Ellis and May discloses the method according to claim 1, wherein prior to preloading each video in the sliding window by each the video players, the method further comprises: acquiring a preset number of video players according to a number of videos in the sliding window (acquiring a list of players/peers or client devices – see include, but not limited to, Oh: paragraphs 0071, 0077; Ellis: figures 12c, 12e, paragraphs 0171-0174); and 
 	configuring a player pool according to the preset number of video players; Page 4 of 11 - Preliminary Amendmentand preloading each video in the sliding window by each of the video players comprises: acquiring the video players from the player pool, and preloading each video in the sliding window by each the video players (configured a player pool/list according to the preset of players of peers/devices, acquiring the players from the player list/pool and loading each video in the sliding window by each of the video players of peers/clients - – see include, but not limited to, Oh: paragraphs 0071, 0077, 0080; Ellis: figures 12c, 12e, paragraphs 0171-0174).  

Regarding claim 3, Oh in view of Ellis and May method according to claim 2, wherein upon playing the first to-be- played video as the currently playing video, the method further comprises: controlling the sliding window to move as the currently playing video progresses; and in response to the currently playing video moving out of the sliding window, releasing a video player associated with the moved-out video and adding the video player associated with the moved-out video in the player pool (updating or shifting the playback segments/pieces and the playback the used for oldest pieces/segment/filed is added to the pool/list for new/latest segment based on the playback back progress – see include, but not limited to, Oh: figures 4-9, paragraphs 0021, 0079, 0082, 0088, 0096; May: paragraphs 0067, 0143; Ellis: paragraphs 0172-0175).  

Regarding claim 4, Oh in view of Ellis and May method according to claim 3, wherein upon controlling the sliding window to move as the currently playing video progresses, the method further comprises: preloading a third to-be-played video in the moved sliding window by the video player (loading a third of next piece/segment according to currently playing video progress – see include, but not limited to, Oh: figures 5-9, paragraphs 0079, 0081; Ellis: paragraphs 0173-0175; May: figures 16c-16d, paragraphs 0067, 0143).  

Regarding claim 5, Oh in view of Ellis and May method according to claim 4, wherein preloading the third to-be-played video in the moved sliding window by the video player comprises: 
 	preloading the third to-be-played video to a designated position by the video player (designated position based on the sliding window/log - see include, but not limited to, Oh: figures 5-9, paragraphs 0079, 0081; Ellis: paragraphs 0173-0175; May: figures 16c-16d, paragraphs 0067, 0143).  

Regarding claim 6, Oh in view of Ellis and May method according to claim 3, wherein the sliding window comprises a currently playing video, a played video and an unplayed video (currently playing video, played video portion prior to currently played video, unplayed portion after currently played video – see include, but not limited to, Oh: figures 4-8; May: figures 16c-16d; Ellis: paragraphs 0173-0175); and Page 5 of 11 - Preliminary Amendmentplaying one of the second to-be-played videos by calling a video player interface corresponding to the second to-be-played video in the sliding window in response to the currently playing video being switched to the second to-be-played video comprises: playing the played video as the second to-be-played video by calling a video player interface corresponding to the played video in response to a trigger operation of switching to playing the played video; and playing the unplayed video as the second to-be-played video by calling a video player interface corresponding to the unplayed video in response to a trigger operation of switching to playing the unplayed video (see include, but not limited to, Oh: figures 4-8; May: figures 16c-16d; Ellis: paragraphs 0173-0175);.  

Regarding claim 7, Oh in view of Ellis and May method according to claim 1, wherein calling the video player interface corresponding to the second to-be-played video in the sliding window in response to the currently playing video being switched to the second to-be-played video comprises: calling the video player interface corresponding to the second to-be-played video in the sliding window and switching a screen of a video player corresponding to the second to-be-played video for display in response to the currently playing video being switched to the second to-be-played video (see include, but not limited to, Oh: figures 4-8; May: figures 11, 16c-16d; Ellis: paragraphs 0173-0175);.  

Regarding claim 8, Oh in view of Ellis and May method according to claim 1, wherein upon playing the first to-be-played video as the currently playing video, the method further comprises: modifying the sliding window according to playing of the currently playing video; or modifying the sliding window in response to receiving a drag-to-play operation or an operation of triggering a playing progress bar to skip (modifying the playback in response to receiving drag-to play or skip operation according playback indicator on user interface - see include, but not limited to, Oh: figures 5-7; May: figures 16c-16d; Ellis: paragraphs 0173-0175);.  

Regarding claim 9, limitations of non-volatile storage medium that correspond to the limitations of method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Oh in view of Ellis and May discloses a non-volatile storage medium storing a computer program therein, wherein the computer program, when run by a processor (see discussion in the rejection of claim 1 and Oh: figures 2, 8, claims 8-1; May: figures 4-5, 8; Ellis: figure 6) causes the processor to perform a method for playing a plurality of videos comprising: 
 	Page 6 of 11 - Preliminary Amendmentcreating a sliding window with a preset length according to a first to-be-played video in the plurality of videos, wherein the sliding window comprises the first to- be-played video and a preset number of second to-be-played videos; 
 	preloading each video in the sliding window by each of video players; 
 	preloading the first to-be-played video by one of the video players and playing the first to-be-played video as a currently playing video, wherein the second to-be- played videos are preloaded by other video players; and
 	 playing one of the second to-be-played videos by calling a video player interface corresponding to the second to-be-played video in the sliding window in response to the currently playing video being switched to the second to-be-played video, wherein the sliding window moves as the currently playing video progresses, so as to position a next video in the sliding window and preload the next video as a new second to-be-played video (see discussion in the rejection of claim 1 and Oh: figures 2, 4-8, claims 8-1; May: figures 4-5, 16c-16d, 8; Ellis: figure 6, paragraphs 0171-0175).

Regarding claim 10, limitations of a computer device that correspond to the method in claim 1 are analyzed as discussed in the rejection of claim 1. Particularly, Oh in view of Ellis and May discloses a computer device (client device/peer/server), comprising: 
	at least one processor (processor of server and/or client device) ; 
	a memory; and at least one application stored in the memory, wherein the at least one application, when run by the at least one processor, causes the at least one processor to perform a method for playing a plurality of videos comprising:
 	 creating a sliding window with a preset length according to a first to-be-played video in the plurality of videos, wherein the sliding window comprises the first to- be-played video and a preset number of second to-be-played videos; 
 	preloading each video in the sliding window by each of video players; 
 	preloading the first to-be-played video by one of the video players and playing the first to-be-played video as a currently playing video, wherein the second to-be- played videos are preloaded by other video players; and playing one of the second to-be-played videos by calling a video player interface corresponding to the second to-be-played video in the sliding window in response to the currently playing video being switched to the second to-be-played Page 7 of 11 - Preliminary Amendmentvideo, wherein the sliding window moves as the currently playing video progresses, so as to position a next video in the sliding window and preload the next video as a new second to-be-played video (see discussion in the rejection of claim 1 and Oh: figures 2, 4-8, claims 8-1, paragraphs 0062, 0090-0091; May: figures 4-5, 16c-16d, 8; Ellis: figure 6, paragraphs 0171-0175) .  

Regarding claims 11-17, additional limitations of the client device that correspond to the additional limitations of method in claims 2-8 respectively are analyzed as discussed in the rejections of claims 2-8.

Regarding claims 18 -20, additional limitations of a storage medium as claimed correspond to the additional limitations of method in claims 2-4 and are analyzed as discussed in the rejection of claims 2-4).
 
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Sang et al. (US 10579211) discloses display apparatus and method.
	Da Fonseca et al. (US 10575043) discloses navigating a plurality of video content items.
	Zhang (US 20160227258) discloses method for playing back live video and device.
	Sood et al. (US 20110307781) discloses seamless playback of composite media.
	Gregotski et al. (US 20140282262) discloses devices and methods for providing navigation images associated with adaptive bit rate video content.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AN SON PHI HUYNH whose telephone number is (571)272-7295. The examiner can normally be reached 9:00 am-6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NASSER M. GOODARZI can be reached on 571-272-4195. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AN SON P HUYNH/Primary Examiner, Art Unit 2426    

January 14, 2022